DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 6 and 8 – 27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/remarks dated April 5, 2022 to amended claims 1 – 6, 8 – 19 and 24 – 27  in regards to the rejection of Lassalle (U.S. Patent Publication No. 2010/0011892 A1) are persuasive and after further consideration, independent claim 1 is allowed. 
Although Lasalle generally teaches a toothed wheel for a gear motor of a window wiper with the limitations of the claims, Lasalle fails to teach, suggest or make obvious a cradle wherein an opening of the cradle is oriented in a circumferential direction around the axis A, with the additional elements of the claim as required by amended claim 9 and new claim 28.
Claims  2 – 6, 8 – 19 and 24 – 27 are allowable as being dependents of allowed claim 1.  Further, claims 20 – 23 are allowed as outlined in Non-Final rejection presented on January 7, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723